DETAILED ACTION
	This is the first office action for 16/517,331, filed 7/19/2019, which claims priority to German application DE10 2018 117 553.1, filed 7/20/2018, after the request for continued examination filed 2/4/2022.
	Claims 1-4 and 8-30 are pending in the application. Claims 1-4 and 8-13 are considered herein.
	The prior art rejections of record are respectfully maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 
Additional Prior Art
U.S. Patent Application Publication 2008/0066798
U.S. Patent Application Publication 2009/0038667, paragraph [0045] 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to recite “ZT ≥ 0.8, where T = 500 °C.” Therefore, Claims 2 and 4 do not further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fu, et al. (Energy and Environmental Science, 2015, vol. 8, pages 216-220) in view of Yu, et al. (Advanced Energy Materials, 2018, vol. 8, 1701313) and Joshi, et al. (U.S. Patent Application Publication 2015/0270465 A1).
In reference to Claim 1, Fu teaches a half-Heusler composition, Fe(V0.6Nb0.4)0.8Ti0.2Sb (third paragraph, second column, page 218 and Fig. 4). 
This disclosure teaches the limitations of Claim 1, wherein x=0.2, a=1, b=1, c=0, d=0, and e=0.  
This disclosure teaches the limitations of Claim 8, wherein c=0, d=0, and e=0.  
Fu does not teach that the composition of his invention comprises Ta. Therefore, he does not teach the following portion of the composition: TixTayVxNb1-x-y-z.
To solve the same problem of providing FeTiSb-type half-Heusler thermoelectric materials, Yu teaches that V doping at the Nb site within these Fe-Ti-V-Nb-Sb materials results in a larger valence band effective mass (m*) and a lower mobility (μ), and that the increasing V content in these alloys decreases the thermoelectric quality factor and peak zT values (paragraph 3, column 1, page 2018).
Yu further teaches that Ta can be substituted for Nb in the thermoelectric material, resulting in the following composition: (Nb0.6Ta0.4)0.8Ti0.2FeSb (Fig. 3, page 4 of Yu). Yu teaches that this Ta substitution produces the desirable result of decreasing the κL (i.e. lattice thermal conductivity), relative to the V-containing alloy, (Nb0.4V0.6)0.8Ti0.2FeSb of Fu, shown in Yu, Fig. 3c. Decreasing the thermal conductivity increases the thermoelectric figure of merit, zT, for a material, as shown in the formula in column 1 of page 1 of Yu. 
Yu further teaches that the thermal conductivity of (Nb1-xTax)0.8Ti0.2FeSb alloys decreases with increasing Ta substitution at the Nb sites (Fig. 3a, described in paragraph 2, column 1, page 4 of Yu). Yu additionally teaches that single-phase solid solutions were not attainable for values of x > 0.4 (column 1, page 3 of Yu).
To solve the same problem of providing Fe(NbTi)Sb-type half-Heusler thermoelectric materials, Joshi teaches a composition (paragraph [0045]) in which Nb can be suitably substituted with one or more of Ti, V, and Ta. Therefore, the disclosure of Joshi teaches that Ti/Ta/V can all be present simultaneously in a Fe(NbTi)Sb-type half-Heusler thermoelectric material. 
Consequently, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have substituted at least some of the Nb in the alloy of Fu with Ta, as taught by Yu, because (1) Yu teaches that Ta substitution of Nb produces the desirable result of decreasing the κL (i.e. lattice thermal conductivity), relative to the V-containing alloy, and (2) Joshi teaches that Nb/Ti/Ta/V can all be present simultaneously in a Fe(NbTi)Sb-type half-Heusler thermoelectric material. 
Further, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the amount of Ta in the half-Heusler alloy of Fu in view of Yu, in order to decrease the thermal conductivity of the alloy, while still achieving a single-phase solid solution.
 It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at a composition that meets the limitations of Claim 1, directed to: TixTayVxNb1-x-y-z, wherein 0.06≤x≤0.24, 0.01≤y≤0.045, 0.075≤z≤0.3.
This disclosure further teaches the limitations of Claim 3, wherein the alloy has a half-Heusler structure.
It is further the Examiner’s position that this optimization would result in a composition that teaches the limitations of Claim 1, wherein the alloy has a thermoelectric figure of merit ZT of ZT ≥ 0.8, wherein T = 500 °C. 
Specifically, because the composition of modified Fu teaches all of the limitations of Claim 1, the composition must have a thermoelectric figure of merit ZT ≥ 0.8, wherein T = 500 °C.  
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Alternatively, this value of ZT would have been obvious, in light of the teachings of Yu and Fu. 
Specifically, Yu teaches that thermoelectric materials are designed to increase ZT (column 1, page 1, line 4, through column 2, page 1, line 3). Further, Fu teaches that some of the materials of his invention have ZT values greater than 0.8 at 773 K/500 °C (Fig. 1).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the composition of modified Fu, in order to maximize the ZT of the material of modified Fu, per the teachings of Yu that thermoelectric materials are designed to increase ZT.
It is the Examiner’s position that this optimization would result in a ZT that meets the limitations of Claim 1, without undue experimentation.
It is the Examiner’s position that this optimization would result in a ZT that meets the limitations of Claim 2, without undue experimentation.
It is the Examiner’s position that this optimization would result in a ZT that meets the limitations of Claim 4, without undue experimentation.
In reference to Claim 9, Fu teaches that the thermoelectric materials of his invention are sintered, prior to taking electrical measurements (“Synthesis” section, column 1, page 219). Therefore, modified Fu teaches that the composition of modified Fu is sintered. 
In reference to Claim 11, Fu teaches that the sintered materials of his invention have a density of ~95% (“Synthesis” section, column 1, page 219). Therefore, modified Fu teaches that the composition of modified Fu has a density of ~95%, which teaches the limitations of Claim 11, wherein the sintered article has a density D, D being ≥ 90% of the theoretical density, Di.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the sintered material of modified Fu to have a density of ~95%, because Fu teaches that this is a suitable density for a sintered, half-Heusler, FeNbSb-based thermoelectric material.
In reference to Claims 12-13, modified Fu as applied to Claims 1 and 9 above does not explicitly teach that the thermoelectric material of modified Fu is necessarily incorporated into a thermoelectric module.
To solve the same problem of providing Fe(NbTi)Sb-type half-Heusler thermoelectric materials, in which Nb can be suitably substituted with one or more of Ti, V, and Ta (paragraph [0045]), Joshi teaches a thermoelectric module comprising the Fe(NbTi)Sb-type half-Heusler material of his invention (Fig. 4, paragraphs [0038]-[0041]) and comprising an N-type alloy. Joshi further teaches that the thermoelectric device of his invention comprises N-type legs (Fig. 4).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention to have incorporated the thermoelectric material of modified Fu as described in Claim 1 into the thermoelectric module of Joshi, because (1) the material of modified Fu is a Fe(NbTiTaV)Sb-type half-Heusler thermoelectric material, like the material of Joshi, and (2) Joshi teaches that these type of thermoelectric materials can be suitably used in a thermoelectric device to harness their thermoelectric properties to create electricity.
Incorporating the thermoelectric material of modified Fu as described in Claim 1 into the thermoelectric module of Joshi teaches the limitations of Claims 12-13, of a thermoelectric module comprising at least one thermoelectric element made of an alloy according to Claims 1 and 9, and having at least one thermoelectric element made of an N-type thermoelectric alloy.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fu, et al. (Energy and Environmental Science, 2015, vol. 8, pages 216-220) in view of Yu, et al. (Advanced Energy Materials, 2018, vol. 8, 1701313) and Joshi, et al. (U.S. Patent Application Publication 2015/0270465 A1), as applied to Claim 9, and further in view of Ren, et al. (Advanced Science, 2018, vol. 5, 1800278).
In reference to Claim 10, modified Fu as applied to Claim 10 is silent regarding the grain size of the sintered material. Therefore, modified Fu does not teach that the sintered article has a grain size of greater than 1.25 microns, per Claim 10.
However, Fu teaches that the sintered materials of his invention are annealed at 1023 K for 2 days (Synthesis section, column 1, page 219). Therefore, Fu teaches the desirability, or, alternatively, the conventionality, of annealing the sintered materials of his invention.
To solve the same problem of providing thermoelectric materials of the NbTiFeSb half-Heusler type, Ren teaches that hot-pressing the samples of his invention at high temperatures (e.g. 1323 K) increases the grain size within the samples from hundreds of nanometers to a “few microns” (first paragraph of the “Results and discussion” section, column 2, page 2, and column 1, page 3, shown in Fig. 2), thus resulting in the improvement of the Hall mobility of the samples (Fig. 3c and associated text).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have hot pressed the samples of modified Fu under the conditions described by Ren, to result in grain sizes of “a few microns,” as in Ren, because Ren teaches that this grain growth results in improved characteristics (i.e. increased Hall mobility) of the half-Heusler materials.
Hot pressing the samples of modified Fu under the conditions described by Ren, to result in grain sizes of “a few microns,” as in Ren, teaches the limitations of Claim 10, wherein the sintered article has an average grain size of “greater than 1.25 microns.” 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments regarding the prior art rejections of record are not persuasive.
	The Applicant’s arguments directed toward Yu’s teachings of figure of merit values for specific compositions of Yu is not persuasive, because the Examiner is not relying on these specific compositions for the rejections of record. Instead, Yu is relied on merely to motivate substitution of Ta into the Fe(V0.6Nb0.4)0.8Ti0.2Sb of Fu.
The Examiner also respectfully maintains the position that the amount of Ta in the composition is not the only variable that controls the thermoelectric figure of merit for the composition. 
For example, Fig. 1d of Fu teaches that the Nb:Ti ratio in FeNb1-xTixSb also controls the thermoelectric figure of merit of this class of materials. This disclosure teaches that each component of the thermoelectric composition can be reasonably expected to determine the thermoelectric figure of merit for the material. 
The Examiner respectfully maintains the position that the routine optimization of Fu, based on the teachings of Yu and Joshi as described in the final rejection, have had led one of ordinary skill in the art to have arrived at a composition that would meet the limitations of amended Claim 1.
Further, because the composition of modified Fu teaches all of the limitations of Claim 1, the composition has a thermoelectric figure of merit, ZT, of ≥ 0.8, where T = 500 °C (per Claim 1).
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Alternatively, this value of ZT would have been obvious, in light of the teachings of Yu and Fu. 
Specifically, Yu teaches that thermoelectric materials are designed to increase ZT (column 1, page 1, line 4, through column 2, page 1, line 3). Further, Fu teaches that some of the materials of his invention have ZT values greater than 0.8 at 773 K/500 °C (Fig. 1).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the composition of modified Fu, in order to maximize the ZT of the material of modified Fu, per the teachings of Yu that thermoelectric materials are designed to increase ZT.
Additionally, it would not have been unexpected that the substitution of Ta into the material of Fu would have resulted in an increase in the thermoelectric figure of merit for the modified material.
Yu teaches that Ta can be substituted for Nb in the thermoelectric material, resulting in the following composition: (Nb0.6Ta0.4)0.8Ti0.2FeSb (Fig. 3, page 4 of Yu). Yu teaches that this Ta substitution produces the desirable result of decreasing the κL (i.e. lattice thermal conductivity), relative to the V-containing alloy, (Nb0.4V0.6)0.8Ti0.2FeSb of Fu, shown in Yu, Fig. 3c. Decreasing the thermal conductivity increases the thermoelectric figure of merit, zT, for a material, as shown in the formula in column 1 of page 1 of Yu.
Fig. 4 of Fu teaches that Fe(V0.6Nb0.4)0.8Ti0.2Sb has a thermoelectric figure of merit of ~0.7 at 500 °C (i.e. 773K).
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation that substituting Ta for V in the material of Fu would result in a decrease in the thermal conductivity, and an increase in the thermoelectric figure of merit of the material of Fu.
	It is further noted the Applicant has not provided a showing of persuasive secondary considerations sufficient to overcome the rejections of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721